DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority to and the benefit of PCT No. US 16/14442, filed January 22, 2016. 

Response to Amendment
The amendments filed on January 28, 2022 have been entered.
Claims 8, 10, 16, 23, and 25 have been amended.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
Response to Arguments
Applicant’s arguments filed on January 28, 2022 have been considered but are moot in view of the new grounds of rejection in view of Zhu et al. (Pub. No. US 2018/0242204).
                              












                                                                                 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-10, 13-15, 23-25, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Dekeyzer et al. (Pub. No. US 2007/0159976), hereinafter Dekeyzer; in view of Kotecha (Pub. No. US 2013/0138814); in view of Fox et al. (Pub. No. US 2012/0064908), hereinafter Fox, and further in view of Zhu et al. (Pub. No. US 2018/0242204), hereinafter Zhu. 

Claim 8. 	Dekeyzer discloses a method comprising:  
		receiving a handover event notification request from a first application server in a first network, including an identifier for a user equipment, wherein the handover event notification request specifies to which handover notifications for one or more user equipment including the user equipment the first application server would like to subscribe (Parag. [0012], Parag. [0016-0017], Parag. [0035], Parag. [0095], and Fig. 7 (S10); (The art teaches that the application program, hosted on an application server, sends a subscribe message to the mobility server to subscribe for mobility management information associated with a particular user. The art teaches that the application program providing the communication session, having subscribed to the mobility server for mobility management information should receive a notification of the change of communications conditions as part of the mobility management information reported. The state of communications conditions may change as a result of a hand-over to a target wireless access network. The art teaches that the mobility server can access a subscriber information database forming part of the IMS network (the subscriber information database within an IMS network is referred to as a Home Subscriber Server (HSS)). As such the mobility manager can utilize mobility related information stored within the database to improve the accuracy and value of the mobility management information generated. A session protocol server is operable to control the state of a communications session for at least one user equipment in accordance with user profile data, a subscriber information database (HSS) for providing the user profile data to the session protocol server, and a mobility server. i.e., the applicant defined the UE identifier to be any identifier that has previously been stored in the HSS, or another database)), wherein the handover notifications relate to handovers of the one or more user equipment from a service area of the first network to a service area of a second network (Parag. [0012]] and Parag. [0033-0035]; (The art teaches that the application program providing the communication session, having subscribed to the mobility server for mobility management information should receive a notification of the change of communications conditions as part of the mobility management information reported. The state of communications conditions may change as a result of a hand-over to a target wireless access network. The art teaches that a wireless access interface utilized by the user equipment UE may change from one area to another and with time. Accordingly, there is provided an arrangement for informing an application program of a current state of conditions for communicating with the mobile user equipment and/or a geographical location of the mobile user equipment.  As a result the application program may adapt a service provided to the user equipment in accordance with a change in the communications conditions or the geographical location, as a result for example, of the mobile changing affiliation from one access network to another. The state of communications conditions may change as a result of a hand-over to a target wireless access network. The mobility management information provides the application program with an indication of a state of communications conditions, resulting from or which will result from a change of affiliation. In response to the change, the application program may instruct the mobile terminals to adapt the service provided before or after the change of affiliation from a current access network to the target access network occurs. To this end, there is disclosed a communication protocol between an application server and the IP Mobility Manager located in a core network part of a mobile access network. The communications protocol is arranged to monitor a current state of communications on available access networks and to respond to a hand-over request for a change of affiliation from a current access network to a target access network by providing instructions to adapt a service provided to the mobile user equipment in accordance with the communications conditions of the target network)), wherein the first application server is running an application session for the user equipment (Parag. [0039]; (The art teaches that the communications sessions for the user equipment UE are managed by an application program hosted on the application server))); 
		sending the first application server a handover notification that the user equipment is moving to a second radio network when the user equipment is moving from the first service area to the second service area (Parag. [0012] and Parag. [0035]; (The art teaches that the application program providing the communication session, having subscribed to the mobility server for mobility management information should receive a notification of the change of communications conditions as part of the mobility management information reported. The state of communications conditions may change as a result of a hand-over to a target wireless access network)).  
Dekeyzer doesn’t explicitly disclose that the handover is for the user equipment moving from a first application server in a first mobile edge computing cloud to a radio network being served by a second application server in the second mobile edge computing cloud; maintaining the service area of the first mobile edge computing cloud and the service area of the second mobile edge computing cloud; and maintaining a mapping of the service area of the first mobile edge computing cloud and a mapping of the service area in the second mobile edge computing cloud. 
		However, Kotecha discloses that the handover is for the user equipment moving from a first application server in a first cloud to a radio network being served by a second application server in the second cloud (Parag. [0013], Parag. [0017], Parag. [0022], Parag. [0032], Parag. [0046], and Parag. [0061-0062]; (The art teaches that a radio controller may receive load information and functionality information associated with virtual gateways, content servers, and/or application servers provided in cloud networks. The radio controller may receive, from a UE, a request for a resource provided by one or more of the cloud networks, and may select a cloud network, from the cloud networks, to serve the request based on the load information and/or the functionality information. The radio controller may provide, to the UE, an indication of the selected cloud network, and the UE may connect to the selected cloud network and receive the resource. The art teaches receiving a resource request from a user equipment (UE) connected to a first cloud network that includes a first virtual gateway, a first content server, and/or a first application server, and providing a query, to a domain name server (DNS), requesting a location of a requested resource. For example, in an implementation described above in connection with FIG. 5, UE may be initialized and attached to cloud network 160-1 (i.e., first cloud), as indicated by reference number 510. UE may provide resource request to radio controller, and radio controller may receive resource request. Resource request may include a request for a resource (e.g., content) provided in cloud network 160-1 (i.e., first cloud) and/or cloud network 160-2 (i.e., second cloud). Based on resource request, radio controller may provide query, to DNS, requesting a location of the requested resource. DNS may receive query, and may determine, based on query, that the requested resource is located in cloud network 160-2 (i.e., second cloud). In response to the query, an indication is received from the DNS that the resource is located in a second cloud network, and providing, to the UE, a command instructing the UE to connect to the second cloud network, where the UE connects to a second virtual gateway in the second cloud network and receives the resource.  For example, in an implementation described in connection with FIG. 5, based on query and the determination of the location of the requested resource, DNS may provide, to radio controller, indication that the requested resource is located in cloud network 160-2 (i.e., second cloud). In response to indication, radio controller may provide, to UE, handover command that instructs UE to connect to cloud network 160-2 (i.e., second cloud) in order to receive the requested resource. Based on handover command, UE may attach to cloud network 160-2 (i.e., second cloud), and may retrieve the requested resource from cloud network 160-2 (i.e., second cloud). The art teaches that each cloud network may include a mobile gateway, a content server, and/or an application server (i.e., the first cloud is associated with the first application server, and the second cloud is associated with a second application server). Application server may include one or more server devices, or other types of computation or communication devices, that gather, process, search, and/or provide information in a manner described herein. In an example implementation, application server may store one or more applications that use resources provided by the network. The applications may include applications that determine locations of UEs, applications that connect calls between UE and other UEs, voicemail applications, etc. The applications, via application server, may provide services to end users associated with UEs, and may make requests for other services to network resources associated with the network)); and
		the first network is a first cloud, and the second network is a second cloud (Parag. [0013], Parag. [0017], Parag. [0022], Parag. [0032], Parag. [0046], and Parag. [0061-0062]; (The art teaches that a radio controller may receive load information and functionality information associated with virtual gateways, content servers, and/or application servers provided in cloud networks. The radio controller may receive, from a UE, a request for a resource provided by one or more of the cloud networks, and may select a cloud network, from the cloud networks, to serve the request based on the load information and/or the functionality information)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dekeyzer to incorporate the teaching of Kotecha. This would be convenient to support today’s large portion of mobile content and applications that are being virtually provided in cloud computing environments. Examples of such mobile content and applications include mobile gaming, music, videos, podcasts, movies, etc (Parag. [0003]).
		Fox discloses maintaining the service area of the first network and the service area of the second network; and maintaining a mapping of the service area of the first network and a mapping of the service area in the second network (Parag. [0019-0022], Parag. [0038], Parag. [0073-0078], and Parag. [0169]; (The art teaches that mobile telecommunications networks have an active state of communication with their mobile terminals and an inactive/idle state of communication with their terminals. When in the active state, as the mobile terminals move between different cells of the network, the communication session is maintained by performing a "handover" operation between the cells. The art teaches providing a mobile telecommunications network including a core and a radio access network having a wireless communication with mobile terminals registered with the network, wherein the radio access network includes a controller operable to control the allocation of network resources to the mobile terminals, and wherein the controller is operable to gauge the radio conditions available to the mobile terminals and to control the transmission of data between the radio access network and the mobile terminals. The radio access network comprises a plurality of cells and the controller controls the transmission of data within a one of the cells in dependence upon the gauged conditions within that cell. The controller may gauge the radio conditions by assessing the radio conditions available to the mobile terminals. For example, the controller may calculate the load on the cell and/or the quality of the radio conditions at the location of the mobile terminals. The controller may be operable to gauge the radio conditions by predicting the radio conditions available to the mobile terminals. The controller may build and maintain a record of radio quality across a coverage area of the network (a cell in the embodiment), and may use this record to predict the radio conditions available to the mobile terminals within that coverage area. The record may be in the form of a map of the coverage area, indicating which areas of the coverage area provide which qualities of radio coverage. Further, the art teaches that the controller may be operable to temporarily store data transmitted from the mobile terminals at the radio (e.g., radio site/access node), for subsequent transmission to the data store; the controller may be operable to temporarily store backup data from the mobile terminals, for subsequent transmission to the store; and the store may be provided at the core, a webpage and/or cloud storage)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dekeyzer in view of Kotecha to incorporate the teaching of Fox. This would be convenient to address the needs of both the network operators and the users in improving the provision of mobile broadband data services (Parag. [0018]).
		The combination doesn’t explicitly disclose that first network is a mobile edge computing network and the second network is a mobile edge computing network.
		However, Zhu discloses that first network is a mobile edge computing network and the second network is a mobile edge computing network (Parag. [0008]; (The art teaches receiving a handover notification sent by a handover notification device, where the handover notification is used to instruct the source MEC platform to perform platform handover for the to-be-handed-over UE, and the handover notification device is a source access network device of the to-be-handed-over UE or a target MEC platform of the to-be-handed-over UE)).	
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Zhu. This would be convenient for reducing the need of cloud data storage and consecutively saves transport costs; and to conserve network bandwidth and reduces network congestion.
                                                                                                                                                                                                                                                                                        
Claim 9. 	Dekeyzer in view of Kotecha, Fox, and Zhu discloses the method according to claim 8, 
Dekeyzer doesn’t explicitly disclose the method further comprising: receiving a request for the handover of the application session from the first application server to the second application server.  
However, Kotecha discloses the method further comprising: receiving a request for the handover of the application session from the first application server to the second application server (Parag. [0013], Parag. [0017], Parag. [0022], Parag. [0032], Parag. [0046], and Parag. [0061-0062]; (The art teaches that a radio controller may receive load information and functionality information associated with virtual gateways, content servers, and/or application servers provided in cloud networks. The radio controller may receive, from a UE, a request for a resource provided by one or more of the cloud networks, and may select a cloud network, from the cloud networks, to serve the request based on the load information and/or the functionality information. The radio controller may provide, to the UE, an indication of the selected cloud network, and the UE may connect to the selected cloud network and receive the resource. The art teaches receiving a resource request from a user equipment (UE) connected to a first cloud network that includes a first virtual gateway, a first content server, and/or a first application server, and providing a query, to a domain name server (DNS), requesting a location of a requested resource. For example, in an implementation described above in connection with FIG. 5, UE may be initialized and attached to cloud network 160-1 (i.e., first cloud), as indicated by reference number 510. UE may provide resource request to radio controller, and radio controller may receive resource request. Resource request may include a request for a resource (e.g., content) provided in cloud network 160-1 (i.e., first cloud) and/or cloud network 160-2 (i.e., second cloud). Based on resource request, radio controller may provide query, to DNS, requesting a location of the requested resource. DNS may receive query, and may determine, based on query, that the requested resource is located in cloud network 160-2 (i.e., second cloud). In response to the query, an indication is received from the DNS that the resource is located in a second cloud network, and providing, to the UE, a command instructing the UE to connect to the second cloud network, where the UE connects to a second virtual gateway in the second cloud network and receives the resource.  For example, in an implementation described in connection with FIG. 5, based on query and the determination of the location of the requested resource, DNS may provide, to radio controller, indication that the requested resource is located in cloud network 160-2 (i.e., second cloud). In response to indication, radio controller may provide, to UE, handover command that instructs UE to connect to cloud network 160-2 (i.e., second cloud) in order to receive the requested resource. Based on handover command, UE may attach to cloud network 160-2 (i.e., second cloud), and may retrieve the requested resource from cloud network 160-2 (i.e., second cloud). The art teaches that each cloud network may include a mobile gateway, a content server, and/or an application server (i.e., the first cloud is associated with the first application server, and the second cloud is associated with a second application server). Application server may include one or more server devices, or other types of computation or communication devices, that gather, process, search, and/or provide information in a manner described herein. In an example implementation, application server may store one or more applications that use resources provided by the network. The applications may include applications that determine locations of UEs, applications that connect calls between UE and other UEs, voicemail applications, etc. The applications, via application server, may provide services to end users associated with UEs, and may make requests for other services to network resources associated with the network)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dekeyzer to incorporate the teaching of Kotecha. This would be convenient to support today’s large portion of mobile content and applications that are being virtually provided in cloud computing environments. Examples of such mobile content and applications include mobile gaming, music, videos, podcasts, movies, etc (Parag. [0003]). 



Claim 10. 	Dekeyzer in view of Kotecha, Fox, and Zhu discloses the method according to claim 8,  
Dekeyzer doesn’t explicitly disclose the method further comprising: Page 2 of 18triggering the handover of the application session from the first application server in the first cloud to the second application server.  
However, Kotecha discloses the method further comprising: triggering the handover of the application session from the first application server in the first cloud to the second application server (Parag. [0013], Parag. [0017], Parag. [0022], Parag. [0032], Parag. [0046], and Parag. [0061-0062]; (The art teaches that a radio controller may receive load information and functionality information associated with virtual gateways, content servers, and/or application servers provided in cloud networks. The radio controller may receive, from a UE, a request for a resource provided by one or more of the cloud networks, and may select a cloud network, from the cloud networks, to serve the request based on the load information and/or the functionality information. The radio controller may provide, to the UE, an indication of the selected cloud network, and the UE may connect to the selected cloud network and receive the resource. The art teaches receiving a resource request from a user equipment (UE) connected to a first cloud network that includes a first virtual gateway, a first content server, and/or a first application server, and providing a query, to a domain name server (DNS), requesting a location of a requested resource. For example, in an implementation described above in connection with FIG. 5, UE may be initialized and attached to cloud network 160-1 (i.e., first cloud), as indicated by reference number 510. UE may provide resource request to radio controller, and radio controller may receive resource request. Resource request may include a request for a resource (e.g., content) provided in cloud network 160-1 (i.e., first cloud) and/or cloud network 160-2 (i.e., second cloud). Based on resource request, radio controller may provide query, to DNS, requesting a location of the requested resource. DNS may receive query, and may determine, based on query, that the requested resource is located in cloud network 160-2 (i.e., second cloud). In response to the query, an indication is received from the DNS that the resource is located in a second cloud network, and providing, to the UE, a command instructing the UE to connect to the second cloud network, where the UE connects to a second virtual gateway in the second cloud network and receives the resource.  For example, in an implementation described in connection with FIG. 5, based on query and the determination of the location of the requested resource, DNS may provide, to radio controller, indication that the requested resource is located in cloud network 160-2 (i.e., second cloud). In response to indication, radio controller may provide, to UE, handover command that instructs UE to connect to cloud network 160-2 (i.e., second cloud) in order to receive the requested resource. Based on handover command, UE may attach to cloud network 160-2 (i.e., second cloud), and may retrieve the requested resource from cloud network 160-2 (i.e., second cloud). The art teaches that each cloud network may include a mobile gateway, a content server, and/or an application server (i.e., the first cloud is associated with the first application server, and the second cloud is associated with a second application server). Application server may include one or more server devices, or other types of computation or communication devices, that gather, process, search, and/or provide information in a manner described herein. In an example implementation, application server may store one or more applications that use resources provided by the network. The applications may include applications that determine locations of UEs, applications that connect calls between UE and other UEs, voicemail applications, etc. The applications, via application server, may provide services to end users associated with UEs, and may make requests for other services to network resources associated with the network)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dekeyzer to incorporate the teaching of Kotecha. This would be convenient to support today’s large portion of mobile content and applications that are being virtually provided in cloud computing environments. Examples of such mobile content and applications include mobile gaming, music, videos, podcasts, movies, etc (Parag. [0003]).   
		The combination doesn’t explicitly disclose that first network is a mobile edge computing network.
		However, Zhu discloses that first network is a mobile edge computing network (Parag. [0008]; (The art teaches receiving a handover notification sent by a handover notification device, where the handover notification is used to instruct the source MEC platform to perform platform handover for the to-be-handed-over UE, and the handover notification device is a source access network device of the to-be-handed-over UE or a target MEC platform of the to-be-handed-over UE)).	
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Zhu. This would be convenient for reducing the need of cloud data storage and consecutively saves transport costs; and to conserve network bandwidth and reduces network congestion.

Claim 13.	 Dekeyzer in view of Kotecha, Fox, and Zhu discloses the method according to claim 8,  
Dekeyzer doesn’t discloses the method further comprising; 
selecting a new user plane gateway or the second application server based on information received from a network entity.
However, Kotecha discloses selecting a new user plane gateway or the second application server based on information received from a network entity (Parag. [0013], Parag. [0017], Parag. [0022], Parag. [0032], Parag. [0046], and Parag. [0061-0062]; (The art teaches that a radio controller may receive load information and functionality information associated with virtual gateways, content servers, and/or application servers provided in cloud networks. The radio controller may receive, from a UE, a request for a resource provided by one or more of the cloud networks, and may select a cloud network, from the cloud networks, to serve the request based on the load information and/or the functionality information. The radio controller may provide, to the UE, an indication of the selected cloud network, and the UE may connect to the selected cloud network and receive the resource. The art teaches receiving a resource request from a user equipment (UE) connected to a first cloud network that includes a first virtual gateway, a first content server, and/or a first application server, and providing a query, to a domain name server (DNS), requesting a location of a requested resource. For example, in an implementation described above in connection with FIG. 5, UE may be initialized and attached to cloud network 160-1 (i.e., first cloud), as indicated by reference number 510. UE may provide resource request to radio controller, and radio controller may receive resource request. Resource request may include a request for a resource (e.g., content) provided in cloud network 160-1 (i.e., first cloud) and/or cloud network 160-2 (i.e., second cloud). Based on resource request, radio controller may provide query, to DNS, requesting a location of the requested resource. DNS may receive query, and may determine, based on query, that the requested resource is located in cloud network 160-2 (i.e., second cloud). In response to the query, an indication is received from the DNS that the resource is located in a second cloud network, and providing, to the UE, a command instructing the UE to connect to the second cloud network, where the UE connects to a second virtual gateway in the second cloud network and receives the resource.  For example, in an implementation described in connection with FIG. 5, based on query and the determination of the location of the requested resource, DNS may provide, to radio controller, indication that the requested resource is located in cloud network 160-2 (i.e., second cloud). In response to indication, radio controller may provide, to UE, handover command that instructs UE to connect to cloud network 160-2 (i.e., second cloud) in order to receive the requested resource. Based on handover command, UE may attach to cloud network 160-2 (i.e., second cloud), and may retrieve the requested resource from cloud network 160-2 (i.e., second cloud). The art teaches that each cloud network may include a mobile gateway, a content server, and/or an application server (i.e., the first cloud is associated with the first application server, and the second cloud is associated with a second application server). Application server may include one or more server devices, or other types of computation or communication devices, that gather, process, search, and/or provide information in a manner described herein. In an example implementation, application server may store one or more applications that use resources provided by the network. The applications may include applications that determine locations of UEs, applications that connect calls between UE and other UEs, voicemail applications, etc. The applications, via application server, may provide services to end users associated with UEs, and may make requests for other services to network resources associated with the network)) 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dekeyzer to incorporate the teaching of Kotecha. This would be convenient to support today’s large portion of mobile content and applications that are being virtually provided in cloud computing environments. Examples of such mobile content and applications include mobile gaming, music, videos, podcasts, movies, etc (Parag. [0003]).



Claim 14. 	Dekeyzer in view of Kotecha, Fox, and Zhu discloses the method according to claim 8,  
Dekeyzer doesn’t explicitly disclose the method further comprising: triggering a session setup request for initiating relocation of the application session to the second application server.  
However, Kotecha discloses triggering a session setup request for initiating relocation of the application session to the second application server (Parag. [0013], Parag. [0017], Parag. [0022], Parag. [0032], Parag. [0046], and Parag. [0061-0062]; (The art teaches that a radio controller may receive load information and functionality information associated with virtual gateways, content servers, and/or application servers provided in cloud networks. The radio controller may receive, from a UE, a request for a resource provided by one or more of the cloud networks, and may select a cloud network, from the cloud networks, to serve the request based on the load information and/or the functionality information. The radio controller may provide, to the UE, an indication of the selected cloud network, and the UE may connect to the selected cloud network and receive the resource. The art teaches receiving a resource request from a user equipment (UE) connected to a first cloud network that includes a first virtual gateway, a first content server, and/or a first application server, and providing a query, to a domain name server (DNS), requesting a location of a requested resource. For example, in an implementation described above in connection with FIG. 5, UE may be initialized and attached to cloud network 160-1 (i.e., first cloud), as indicated by reference number 510. UE may provide resource request to radio controller, and radio controller may receive resource request. Resource request may include a request for a resource (e.g., content) provided in cloud network 160-1 (i.e., first cloud) and/or cloud network 160-2 (i.e., second cloud). Based on resource request, radio controller may provide query, to DNS, requesting a location of the requested resource. DNS may receive query, and may determine, based on query, that the requested resource is located in cloud network 160-2 (i.e., second cloud). In response to the query, an indication is received from the DNS that the resource is located in a second cloud network, and providing, to the UE, a command instructing the UE to connect to the second cloud network, where the UE connects to a second virtual gateway in the second cloud network and receives the resource.  For example, in an implementation described in connection with FIG. 5, based on query and the determination of the location of the requested resource, DNS may provide, to radio controller, indication that the requested resource is located in cloud network 160-2 (i.e., second cloud). In response to indication, radio controller may provide, to UE, handover command that instructs UE to connect to cloud network 160-2 (i.e., second cloud) in order to receive the requested resource. Based on handover command, UE may attach to cloud network 160-2 (i.e., second cloud), and may retrieve the requested resource from cloud network 160-2 (i.e., second cloud). The art teaches that each cloud network may include a mobile gateway, a content server, and/or an application server (i.e., the first cloud is associated with the first application server, and the second cloud is associated with a second application server). Application server may include one or more server devices, or other types of computation or communication devices, that gather, process, search, and/or provide information in a manner described herein. In an example implementation, application server may store one or more applications that use resources provided by the network. The applications may include applications that determine locations of UEs, applications that connect calls between UE and other UEs, voicemail applications, etc. The applications, via application server, may provide services to end users associated with UEs, and may make requests for other services to network resources associated with the network)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dekeyzer to incorporate the teaching of Kotecha. This would be convenient to support today’s large portion of mobile content and applications that are being virtually provided in cloud computing environments. Examples of such mobile content and applications include mobile gaming, music, videos, podcasts, movies, etc (Parag. [0003]).

Claim 15. 	Dekeyzer in view of Kotecha, Fox, and Zhu discloses the method according to claim 14,  
Dekeyzer doesn’t explicitly disclose the method further comprising: sending the session setup request to a new user plane gateway and the second application server.  
However, Kotecha discloses sending the session setup request to a new user plane gateway and the second application server (Parag. [0013], Parag. [0017], Parag. [0022], Parag. [0032], Parag. [0046], and Parag. [0061-0062]; (The art teaches that a radio controller may receive load information and functionality information associated with virtual gateways, content servers, and/or application servers provided in cloud networks. The radio controller may receive, from a UE, a request for a resource provided by one or more of the cloud networks, and may select a cloud network, from the cloud networks, to serve the request based on the load information and/or the functionality information. The radio controller may provide, to the UE, an indication of the selected cloud network, and the UE may connect to the selected cloud network and receive the resource. The art teaches receiving a resource request from a user equipment (UE) connected to a first cloud network that includes a first virtual gateway, a first content server, and/or a first application server, and providing a query, to a domain name server (DNS), requesting a location of a requested resource. For example, in an implementation described above in connection with FIG. 5, UE may be initialized and attached to cloud network 160-1 (i.e., first cloud), as indicated by reference number 510. UE may provide resource request to radio controller, and radio controller may receive resource request. Resource request may include a request for a resource (e.g., content) provided in cloud network 160-1 (i.e., first cloud) and/or cloud network 160-2 (i.e., second cloud). Based on resource request, radio controller may provide query, to DNS, requesting a location of the requested resource. DNS may receive query, and may determine, based on query, that the requested resource is located in cloud network 160-2 (i.e., second cloud). In response to the query, an indication is received from the DNS that the resource is located in a second cloud network, and providing, to the UE, a command instructing the UE to connect to the second cloud network, where the UE connects to a second virtual gateway in the second cloud network and receives the resource.  For example, in an implementation described in connection with FIG. 5, based on query and the determination of the location of the requested resource, DNS may provide, to radio controller, indication that the requested resource is located in cloud network 160-2 (i.e., second cloud). In response to indication, radio controller may provide, to UE, handover command that instructs UE to connect to cloud network 160-2 (i.e., second cloud) in order to receive the requested resource. Based on handover command, UE may attach to cloud network 160-2 (i.e., second cloud), and may retrieve the requested resource from cloud network 160-2 (i.e., second cloud). The art teaches that each cloud network may include a mobile gateway, a content server, and/or an application server (i.e., the first cloud is associated with the first application server, and the second cloud is associated with a second application server). Application server may include one or more server devices, or other types of computation or communication devices, that gather, process, search, and/or provide information in a manner described herein. In an example implementation, application server may store one or more applications that use resources provided by the network. The applications may include applications that determine locations of UEs, applications that connect calls between UE and other UEs, voicemail applications, etc. The applications, via application server, may provide services to end users associated with UEs, and may make requests for other services to network resources associated with the network)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dekeyzer to incorporate the teaching of Kotecha. This would be convenient to support today’s large portion of mobile content and applications that are being virtually provided in cloud computing environments. Examples of such mobile content and applications include mobile gaming, music, videos, podcasts, movies, etc (Parag. [0003]). 
 
Claim 23. 	Dekeyzer discloses an apparatus comprising: at least one memory comprising computer program code; at least one processor (Fig. 5 (Devices)); Page 5 of 20wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to: 
receive a handover event notification request from a first application server in a first network, including an identifier for a user equipment, wherein the handover event notification request specifies to which handover notifications of one or more user equipment including the user equipment the first application server would like to subscribe (Parag. [0012], Parag. [0016-0017], Parag. [0035], Parag. [0095], and Fig. 7 (S10); (The art teaches that the application program, hosted on an application server, sends a subscribe message to the mobility server to subscribe for mobility management information associated with a particular user. The art teaches that the application program providing the communication session, having subscribed to the mobility server for mobility management information should receive a notification of the change of communications conditions as part of the mobility management information reported. The state of communications conditions may change as a result of a hand-over to a target wireless access network. The art teaches that the mobility server can access a subscriber information database forming part of the IMS network (the subscriber information database within an IMS network is referred to as a Home Subscriber Server (HSS)). As such the mobility manager can utilize mobility related information stored within the database to improve the accuracy and value of the mobility management information generated. A session protocol server is operable to control the state of a communications session for at least one user equipment in accordance with user profile data, a subscriber information database (HSS) for providing the user profile data to the session protocol server, and a mobility server. i.e., the applicant defined the UE identifier to be any identifier that has previously been stored in the HSS, or another database)), wherein the handover notifications relate to handovers of the one or more user equipment from a service area of the first network to a service area of a second network (Parag. [0012] and Parag. [0033-0035]; (The art teaches that the application program providing the communication session, having subscribed to the mobility server for mobility management information should receive a notification of the change of communications conditions as part of the mobility management information reported. The state of communications conditions may change as a result of a hand-over to a target wireless access network. The art teaches that a wireless access interface utilized by the user equipment UE may change from one area to another and with time. Accordingly, there is provided an arrangement for informing an application program of a current state of conditions for communicating with the mobile user equipment and/or a geographical location of the mobile user equipment.  As a result the application program may adapt a service provided to the user equipment in accordance with a change in the communications conditions or the geographical location, as a result for example, of the mobile changing affiliation from one access network to another. The state of communications conditions may change as a result of a hand-over to a target wireless access network. The mobility management information provides the application program with an indication of a state of communications conditions, resulting from or which will result from a change of affiliation. In response to the change, the application program may instruct the mobile terminals to adapt the service provided before or after the change of affiliation from a current access network to the target access network occurs. To this end, there is disclosed a communication protocol between an application server and the IP Mobility Manager located in a core network part of a mobile access network. The communications protocol is arranged to monitor a current state of communications on available access networks and to respond to a hand-over request for a change of affiliation from a current access network to a target access network by providing instructions to adapt a service provided to the mobile user equipment in accordance with the communications conditions of the target network)), wherein the first application server is running an application session for the user equipment (Parag. [0039]; (The art teaches that the communications sessions for the user equipment UE are managed by an application program hosted on the application server))); and
send the first application server a handover notification that the user equipment is moving to a second radio network when the user equipment is moving from a first service area to the second service area (Parag. [0012] and Parag. [0035]; (The art teaches that the application program providing the communication session, having subscribed to the mobility server for mobility management information should receive a notification of the change of communications conditions as part of the mobility management information reported. The state of communications conditions may change as a result of a hand-over to a target wireless access network)). 
Dekeyzer doesn’t explicitly disclose that the handover is for the user equipment moving from a first application server in a first cloud to a radio network being served by a second application server in the second cloud; maintaining the service area of the first cloud and the service area of the second cloud; maintaining a mapping of the service area of the first cloud and a mapping of the service area in the second cloud. 
		However, Kotecha discloses that the handover is for the user equipment moving from a first application server in a first cloud to a radio network being served by a second application server in the second cloud (Parag. [0013], Parag. [0017], Parag. [0022], Parag. [0032], Parag. [0046], and Parag. [0061-0062]; (The art teaches that a radio controller may receive load information and functionality information associated with virtual gateways, content servers, and/or application servers provided in cloud networks. The radio controller may receive, from a UE, a request for a resource provided by one or more of the cloud networks, and may select a cloud network, from the cloud networks, to serve the request based on the load information and/or the functionality information. The radio controller may provide, to the UE, an indication of the selected cloud network, and the UE may connect to the selected cloud network and receive the resource. The art teaches receiving a resource request from a user equipment (UE) connected to a first cloud network that includes a first virtual gateway, a first content server, and/or a first application server, and providing a query, to a domain name server (DNS), requesting a location of a requested resource. For example, in an implementation described above in connection with FIG. 5, UE may be initialized and attached to cloud network 160-1 (i.e., first cloud), as indicated by reference number 510. UE may provide resource request to radio controller, and radio controller may receive resource request. Resource request may include a request for a resource (e.g., content) provided in cloud network 160-1 (i.e., first cloud) and/or cloud network 160-2 (i.e., second cloud). Based on resource request, radio controller may provide query, to DNS, requesting a location of the requested resource. DNS may receive query, and may determine, based on query, that the requested resource is located in cloud network 160-2 (i.e., second cloud). In response to the query, an indication is received from the DNS that the resource is located in a second cloud network, and providing, to the UE, a command instructing the UE to connect to the second cloud network, where the UE connects to a second virtual gateway in the second cloud network and receives the resource.  For example, in an implementation described in connection with FIG. 5, based on query and the determination of the location of the requested resource, DNS may provide, to radio controller, indication that the requested resource is located in cloud network 160-2 (i.e., second cloud). In response to indication, radio controller may provide, to UE, handover command that instructs UE to connect to cloud network 160-2 (i.e., second cloud) in order to receive the requested resource. Based on handover command, UE may attach to cloud network 160-2 (i.e., second cloud), and may retrieve the requested resource from cloud network 160-2 (i.e., second cloud). The art teaches that each cloud network may include a mobile gateway, a content server, and/or an application server (i.e., the first cloud is associated with the first application server, and the second cloud is associated with a second application server). Application server may include one or more server devices, or other types of computation or communication devices, that gather, process, search, and/or provide information in a manner described herein. In an example implementation, application server may store one or more applications that use resources provided by the network. The applications may include applications that determine locations of UEs, applications that connect calls between UE and other UEs, voicemail applications, etc. The applications, via application server, may provide services to end users associated with UEs, and may make requests for other services to network resources associated with the network)); and
		the first network is a first cloud, and the second network is a second cloud (Parag. [0013], Parag. [0017], Parag. [0022], Parag. [0032], Parag. [0046], and Parag. [0061-0062]; (The art teaches that a radio controller may receive load information and functionality information associated with virtual gateways, content servers, and/or application servers provided in cloud networks. The radio controller may receive, from a UE, a request for a resource provided by one or more of the cloud networks, and may select a cloud network, from the cloud networks, to serve the request based on the load information and/or the functionality information)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dekeyzer to incorporate the teaching of Kotecha. This would be convenient to support today’s large portion of mobile content and applications that are being virtually provided in cloud computing environments. Examples of such mobile content and applications include mobile gaming, music, videos, podcasts, movies, etc (Parag. [0003]).
		Fox discloses maintaining the service area of the first network and the service area of the second network; maintaining a mapping of the service area of the first network and a mapping of the service area in the second network (Parag. [0019-0022], Parag. [0038], Parag. [0073-0078], and Parag. [0169]; (The art teaches that mobile telecommunications networks have an active state of communication with their mobile terminals and an inactive/idle state of communication with their terminals. When in the active state, as the mobile terminals move between different cells of the network, the communication session is maintained by performing a "handover" operation between the cells. The art teaches providing a mobile telecommunications network including a core and a radio access network having a wireless communication with mobile terminals registered with the network, wherein the radio access network includes a controller operable to control the allocation of network resources to the mobile terminals, and wherein the controller is operable to gauge the radio conditions available to the mobile terminals and to control the transmission of data between the radio access network and the mobile terminals. The radio access network comprises a plurality of cells and the controller controls the transmission of data within a one of the cells in dependence upon the gauged conditions within that cell. The controller may gauge the radio conditions by assessing the radio conditions available to the mobile terminals. For example, the controller may calculate the load on the cell and/or the quality of the radio conditions at the location of the mobile terminals. The controller may be operable to gauge the radio conditions by predicting the radio conditions available to the mobile terminals. The controller may build and maintain a record of radio quality across a coverage area of the network (a cell in the embodiment), and may use this record to predict the radio conditions available to the mobile terminals within that coverage area. The record may be in the form of a map of the coverage area, indicating which areas of the coverage area provide which qualities of radio coverage. Further, the art teaches that the controller may be operable to temporarily store data transmitted from the mobile terminals at the radio (e.g., radio site/access node), for subsequent transmission to the data store; the controller may be operable to temporarily store backup data from the mobile terminals, for subsequent transmission to the store; and the store may be provided at the core, a webpage and/or cloud storage)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dekeyzer in view of Kotecha to incorporate the teaching of Fox. This would be convenient to address the needs of both the network operators and the users in improving the provision of mobile broadband data services (Parag. [0018]). 
		The combination doesn’t explicitly disclose that first network is a mobile edge computing network and the second network is a mobile edge computing network.
		However, Zhu discloses that first network is a mobile edge computing network and the second network is a mobile edge computing network (Parag. [0008]; (The art teaches receiving a handover notification sent by a handover notification device, where the handover notification is used to instruct the source MEC platform to perform platform handover for the to-be-handed-over UE, and the handover notification device is a source access network device of the to-be-handed-over UE or a target MEC platform of the to-be-handed-over UE)).	
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Zhu. This would be convenient for reducing the need of cloud data storage and consecutively saves transport costs; and to conserve network bandwidth and reduces network congestion.

	Claim 24 is taught by Dekeyzer in view of Kotecha, Fox, and Zhu as described for claims 9.

Claim 25. 	Dekeyzer in view of Kotecha, Fox, and Zhu discloses the apparatus according to claim 23, 
Dekeyzer doesn’t explicitly disclose the method wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to: trigger the handover of the application session from the first application server in the first mobile edge computing cloud to the second application server in the second mobile edge computing cloud. 
Howerver, Kotecha discloses wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to: trigger the handover of the application session from the first application server in the first cloud to the second application server in the second cloud (Parag. [0013], Parag. [0017], Parag. [0022], Parag. [0032], Parag. [0046], and Parag. [0061-0062]; (The art teaches that a radio controller may receive load information and functionality information associated with virtual gateways, content servers, and/or application servers provided in cloud networks. The radio controller may receive, from a UE, a request for a resource provided by one or more of the cloud networks, and may select a cloud network, from the cloud networks, to serve the request based on the load information and/or the functionality information. The radio controller may provide, to the UE, an indication of the selected cloud network, and the UE may connect to the selected cloud network and receive the resource. The art teaches receiving a resource request from a user equipment (UE) connected to a first cloud network that includes a first virtual gateway, a first content server, and/or a first application server, and providing a query, to a domain name server (DNS), requesting a location of a requested resource. For example, in an implementation described above in connection with FIG. 5, UE may be initialized and attached to cloud network 160-1 (i.e., first cloud), as indicated by reference number 510. UE may provide resource request to radio controller, and radio controller may receive resource request. Resource request may include a request for a resource (e.g., content) provided in cloud network 160-1 (i.e., first cloud) and/or cloud network 160-2 (i.e., second cloud). Based on resource request, radio controller may provide query, to DNS, requesting a location of the requested resource. DNS may receive query, and may determine, based on query, that the requested resource is located in cloud network 160-2 (i.e., second cloud). In response to the query, an indication is received from the DNS that the resource is located in a second cloud network, and providing, to the UE, a command instructing the UE to connect to the second cloud network, where the UE connects to a second virtual gateway in the second cloud network and receives the resource.  For example, in an implementation described in connection with FIG. 5, based on query and the determination of the location of the requested resource, DNS may provide, to radio controller, indication that the requested resource is located in cloud network 160-2 (i.e., second cloud). In response to indication, radio controller may provide, to UE, handover command that instructs UE to connect to cloud network 160-2 (i.e., second cloud) in order to receive the requested resource. Based on handover command, UE may attach to cloud network 160-2 (i.e., second cloud), and may retrieve the requested resource from cloud network 160-2 (i.e., second cloud). The art teaches that each cloud network may include a mobile gateway, a content server, and/or an application server (i.e., the first cloud is associated with the first application server, and the second cloud is associated with a second application server). Application server may include one or more server devices, or other types of computation or communication devices, that gather, process, search, and/or provide information in a manner described herein. In an example implementation, application server may store one or more applications that use resources provided by the network. The applications may include applications that determine locations of UEs, applications that connect calls between UE and other UEs, voicemail applications, etc. The applications, via application server, may provide services to end users associated with UEs, and may make requests for other services to network resources associated with the network)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dekeyzer to incorporate the teaching of Kotecha. This would be convenient to support today’s large portion of mobile content and applications that are being virtually provided in cloud computing environments. Examples of such mobile content and applications include mobile gaming, music, videos, podcasts, movies, etc (Parag. [0003]).   
		The combination doesn’t explicitly disclose that first network is a mobile edge computing network.
		However, Zhu discloses that first network is a mobile edge computing network (Parag. [0008]; (The art teaches receiving a handover notification sent by a handover notification device, where the handover notification is used to instruct the source MEC platform to perform platform handover for the to-be-handed-over UE, and the handover notification device is a source access network device of the to-be-handed-over UE or a target MEC platform of the to-be-handed-over UE)).	
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Zhu. This would be convenient for reducing the need of cloud data storage and consecutively saves transport costs; and to conserve network bandwidth and reduces network congestion.

Claims 28, 29, and 30 are taught by Dekeyzer in view of Kotecha, Fox, and Zhu as described for claims 13, 10, and 15, respectively. 

Claim 31.  Dekeyzer discloses a non-transitory computer-readable medium encoding instructions that, when executed in hardware, perform a process according to claim 8 (Fig. 5; (The process is being performed by computing devices)).

Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dekeyzer et al. (Pub. No. US 2007/0159976), hereinafter Dekeyzer; in view of Kotecha (Pub. No. US 2013/0138814); in view of Fox et al. (Pub. No. US 2012/0064908), hereinafter Fox; in view of Zhu et al. (Pub. No. US 2018/0242204), hereinafter Zhu, and further in view of Liao et al. (Pub. No. US 2018/0376373), hereinafter Liao.

Claim 12. 	Dekeyzer in view of Kotecha, Fox, and Zhu discloses the method according to claim 8,  
The combination doesn’t explicitly disclose the method further comprising: 
instructing a software defined networking mechanism to set up a routing path between a user plane gateway and the first application server.
		However, Liao discloses instructing a software defined networking mechanism to set up a routing path between a user plane gateway and the first application server (Abstract, Parag. [0036-0037]; (The art teaches an apparatus of a control plane device configured to operate within an evolved packet network core identifies a first service flow event trigger associated with a first packet data unit (PDU) session and processes a path reselection for a first PDU session in response to the first service flow event trigger, wherein the path reselection determines a new gateway for the first PDU session resulting from the path reselection. Transmission of a change notification to an application server controller associated with the first PDU session is initiated in response to the path reselection. Transmission of a routing update to the new gateway in response to the path reselection is also initiated.  In various embodiments, the trigger may be a mobility event, a load balancing event, or operations in association with an application server controller. The art teaches that Service Interworking Function (Service-IWF) system operates to interface with one or more RAN nodes over a Z3 interface, and gather Radio Access Network (RAN) layer-related information. The system is configured to interface with one or more SDN-based network controllers (SNCs), and allocates one or more SNCs to locally manage the routing policies for transmitting user plane traffic. In some embodiments, service-IWF system interfaces with a service capability server (SCS) and/or one or more application servers (AS) to provide access towards a UE (e.g., a mobile device) in the SDN-based mobile network of system. The SCS and associated application servers (AS) work together to provide service for UE in a SDN-based mobile network architecture system)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Liao. This would be convenient in aiming to answer the ever-increasing demand for bandwidth and flexibility in responding to user requirements (Parag. [0003]).  

Claim 27 is taught by Dekeyzer in view of Kotecha, Fox, Zhu, and Liao as described for claim 12. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dekeyzer et al. (Pub. No. US 2007/0159976), hereinafter Dekeyzer; in view of Kotecha (Pub. No. US 2013/0138814), and in view of Zhu et al. (Pub. No. US 2018/0242204), hereinafter Zhu. 

Claim 16. 	Dekeyzer discloses an apparatus comprising: at least one memory comprising computer program code; at least one processor (Fig. 5 (Devices)); wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to:   
transmit, by a first application server located in a first network, a handover event notification request, wherein the handover event notification request specifies to which handover notifications of one or more user equipment the first application server would like to subscribe (Parag. [0012], Parag. [0016-0017], Parag. [0035], Parag. [0095], and Fig. 7 (S10); (The art teaches that the application program, hosted on an application server, sends a subscribe message to the mobility server to subscribe for mobility management information associated with a particular user. The art teaches that the application program providing the communication session, having subscribed to the mobility server for mobility management information should receive a notification of the change of communications conditions as part of the mobility management information reported. The state of communications conditions may change as a result of a hand-over to a target wireless access network. The art teaches that the mobility server can access a subscriber information database forming part of the IMS network (the subscriber information database within an IMS network is referred to as a Home Subscriber Server (HSS)). As such the mobility manager can utilize mobility related information stored within the database to improve the accuracy and value of the mobility management information generated. A session protocol server is operable to control the state of a communications session for at least one user equipment in accordance with user profile data, a subscriber information database (HSS) for providing the user profile data to the session protocol server, and a mobility server. i.e., the applicant defined the UE identifier to be any identifier that has previously been stored in the HSS, or another database)), wherein the handover notifications relate to handovers of the one or more user equipment from a service area of the first network to a service area of a second network (Parag. [0012], Parag. [0033-0035]; (The art teaches that the application program providing the communication session, having subscribed to the mobility server for mobility management information should receive a notification of the change of communications conditions as part of the mobility management information reported. The state of communications conditions may change as a result of a hand-over to a target wireless access network. The art teaches that a wireless access interface utilized by the user equipment UE may change from one area to another and with time. Accordingly, there is provided an arrangement for informing an application program of a current state of conditions for communicating with the mobile user equipment and/or a geographical location of the mobile user equipment.  As a result the application program may adapt a service provided to the user equipment in accordance with a change in the communications conditions or the geographical location, as a result for example, of the mobile changing affiliation from one access network to another. The state of communications conditions may change as a result of a hand-over to a target wireless access network. The mobility management information provides the application program with an indication of a state of communications conditions, resulting from or which will result from a change of affiliation. In response to the change, the application program may instruct the mobile terminals to adapt the service provided before or after the change of affiliation from a current access network to the target access network occurs. To this end, there is disclosed a communication protocol between an application server and the IP Mobility Manager located in a core network part of a mobile access network. The communications protocol is arranged to monitor a current state of communications on available access networks and to respond to a hand-over request for a change of affiliation from a current access network to a target access network by providing instructions to adapt a service provided to the mobile user equipment in accordance with the communications conditions of the target network));  
receive at the first application server located in the first network a handover notification that a user equipment, of the one or more user equipment, is moving to a second radio network when the user equipment is moving from the first service area to the second service area (Parag. [0012] and Parag. [0035]; (The art teaches that the application program providing the communication session, having subscribed to the mobility server for mobility management information should receive a notification of the change of communications conditions as part of the mobility management information reported. The state of communications conditions may change as a result of a hand-over to a target wireless access network)), wherein the application server is running an application session for the user equipment (Parag. [0039]; (The art teaches that the communications sessions for the user equipment UE are managed by an application program hosted on the application server))).
Dekeyzer doesn’t explicitly disclose that the handover is for the user equipment moving from a first application server in a first cloud to a radio network being served by a second application server located in the second cloud; and transfer the application session to the second application server. 
		However, Kotecha discloses that the handover is for the user equipment moving from a first application server in a first cloud to a radio network being served by a second application server located in the second cloud; and transfer the application session to the second application server. (Parag. [0013], Parag. [0017], Parag. [0022], Parag. [0032], Parag. [0046], and Parag. [0061-0062]; (The art teaches that a radio controller may receive load information and functionality information associated with virtual gateways, content servers, and/or application servers provided in cloud networks. The radio controller may receive, from a UE, a request for a resource provided by one or more of the cloud networks, and may select a cloud network, from the cloud networks, to serve the request based on the load information and/or the functionality information. The radio controller may provide, to the UE, an indication of the selected cloud network, and the UE may connect to the selected cloud network and receive the resource. The art teaches receiving a resource request from a user equipment (UE) connected to a first cloud network that includes a first virtual gateway, a first content server, and/or a first application server, and providing a query, to a domain name server (DNS), requesting a location of a requested resource. For example, in an implementation described above in connection with FIG. 5, UE may be initialized and attached to cloud network 160-1 (i.e., first cloud), as indicated by reference number 510. UE may provide resource request to radio controller, and radio controller may receive resource request. Resource request may include a request for a resource (e.g., content) provided in cloud network 160-1 (i.e., first cloud) and/or cloud network 160-2 (i.e., second cloud). Based on resource request, radio controller may provide query, to DNS, requesting a location of the requested resource. DNS may receive query, and may determine, based on query, that the requested resource is located in cloud network 160-2 (i.e., second cloud). In response to the query, an indication is received from the DNS that the resource is located in a second cloud network, and providing, to the UE, a command instructing the UE to connect to the second cloud network, where the UE connects to a second virtual gateway in the second cloud network and receives the resource.  For example, in an implementation described in connection with FIG. 5, based on query and the determination of the location of the requested resource, DNS may provide, to radio controller, indication that the requested resource is located in cloud network 160-2 (i.e., second cloud). In response to indication, radio controller may provide, to UE, handover command that instructs UE to connect to cloud network 160-2 (i.e., second cloud) in order to receive the requested resource. Based on handover command, UE may attach to cloud network 160-2 (i.e., second cloud), and may retrieve the requested resource from cloud network 160-2 (i.e., second cloud). The art teaches that each cloud network may include a mobile gateway, a content server, and/or an application server (i.e., the first cloud is associated with the first application server, and the second cloud is associated with a second application server). Application server may include one or more server devices, or other types of computation or communication devices, that gather, process, search, and/or provide information in a manner described herein. In an example implementation, application server may store one or more applications that use resources provided by the network. The applications may include applications that determine locations of UEs, applications that connect calls between UE and other UEs, voicemail applications, etc. The applications, via application server, may provide services to end users associated with UEs, and may make requests for other services to network resources associated with the network)); and
		the first network is a first cloud, and the second network is a second cloud (Parag. [0013], Parag. [0017], Parag. [0022], Parag. [0032], Parag. [0046], and Parag. [0061-0062]; (The art teaches that a radio controller may receive load information and functionality information associated with virtual gateways, content servers, and/or application servers provided in cloud networks. The radio controller may receive, from a UE, a request for a resource provided by one or more of the cloud networks, and may select a cloud network, from the cloud networks, to serve the request based on the load information and/or the functionality information)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dekeyzer to incorporate the teaching of Kotecha. This would be convenient to support today’s large portion of mobile content and applications that are being virtually provided in cloud computing environments. Examples of such mobile content and applications include mobile gaming, music, videos, podcasts, movies, etc (Parag. [0003]).
		The combination doesn’t explicitly disclose that first network is a mobile edge computing network and the second network is a mobile edge computing network.
		However, Zhu discloses that first network is a mobile edge computing network and the second network is a mobile edge computing network (Parag. [0008]; (The art teaches receiving a handover notification sent by a handover notification device, where the handover notification is used to instruct the source MEC platform to perform platform handover for the to-be-handed-over UE, and the handover notification device is a source access network device of the to-be-handed-over UE or a target MEC platform of the to-be-handed-over UE)).	
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Zhu. This would be convenient for reducing the need of cloud data storage and consecutively saves transport costs; and to conserve network bandwidth and reduces network congestion.

Claim 17. 	Dekeyzer in view of Kotecha and Zhu discloses the apparatus according to claim 16, 
Dekeyzer further discloses wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to: subscribe, via the handover event notification request, to a network entity for mobility management events, wherein the network entity is configured to participate in the handover signaling of the user equipment (Parag. [0012], Parag. [0035], Parag. [0039], Parag. [0095], and Fig. 7 (S10); (The art teaches that the application program, hosted on an application server, sends a subscribe message to the mobility server to subscribe for mobility management information associated with a particular user. The art teaches that the application program providing the communication session, having subscribed to the mobility server for mobility management information should receive a notification of the change of communications conditions as part of the mobility management information reported. The state of communications conditions may change as a result of a hand-over to a target wireless access network)).   

Claim 18. 	Dekeyzer in view of Kotecha and Zhu discloses the apparatus according to claim 16,   
Dekeyzer further discloses wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to: send, via the handover event notification request, the network entity for mobility management a request to subscribe for mobility management events including an identifier for a user equipment (Parag. [0012], Parag. [0016-0017], Parag. [0035], Parag. [0095], and Fig. 7 (S10); (The art teaches that the application program, hosted on an application server, sends a subscribe message to the mobility server to subscribe for mobility management information associated with a particular user. The art teaches that the application program providing the communication session, having subscribed to the mobility server for mobility management information should receive a notification of the change of communications conditions as part of the mobility management information reported. The state of communications conditions may change as a result of a hand-over to a target wireless access network. The art teaches that the mobility server can access a subscriber information database forming part of the IMS network (the subscriber information database within an IMS network is referred to as a Home Subscriber Server (HSS)). As such the mobility manager can utilize mobility related information stored within the database to improve the accuracy and value of the mobility management information generated. A session protocol server is operable to control the state of a communications session for at least one user equipment in accordance with user profile data, a subscriber information database (HSS) for providing the user profile data to the session protocol server, and a mobility server. i.e., the applicant defined the UE identifier to be any identifier that has previously been stored in the HSS, or another database)).  
 
  
   


  

















Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Keller et al. (US 2012/0190366) – Related art in the area of improving session continuity, (Abstract, A method for improving session continuity for a terminal (204') in a serving communication network (202') distinct from a home communication network (200') of the terminal (204'), wherein the serving communication network (202') comprises a session transfer node (208') for transferring sessions each comprising signaling data and media data from a first access network (210') of the serving communication network (202') to a second access network (212') of the serving communication network (202') comprises the following: Routing signaling data of a session of the terminal (204') between the first access network (210') and the home communication network (200') via the session transfer node (208') in the serving communication network (202'), receiving a session transfer request requesting the transfer of the session from the first access network (210') to the second access network (212') for the terminal (204'), and transferring the session from the first access network (210') to the second access network (212'), and routing the signaling data of the session of the terminal (204') between the second access network (210') and the home communication network (200') via the session transfer node (208')).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Examiner, Art Unit 2442

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442